July 03, 2009

Mr. Craig T. Enoch
Winstead PC
401 Congress Avenue, Suite 2100
Austin, TX 78701

Ms. Georganna L. Simpson
Law Offices of Georganna L. Simpson
1349 Empire Central Drive, Suite 600
Dallas, TX 75247-4042
Mr. Jeff Forrest Smith
Jeff Forrest Smith, P.C.
6750 Hillcrest Plaza
Dallas, TX 75230

RE:   Case Number:  06-0815
      Court of Appeals Number:  05-05-00063-CV
      Trial Court Number:  DV-02-10411L

Style:      JESSE C. INGRAM, PH.D. AND BEHAVIORAL PSYCHOLOGY CLINIC, P.C.
      v.
      LOUIS DEERE, D.O. AND HILLVALE MEDICAL GROUP ASSOCIATION D/B/A
      HILLVALE MEDICAL ASSOCIATION

Dear Counsel:

      Today the Supreme Court of Texas issued an opinions  and  judgment  in
the above-referenced cause.  The judgment is enclosed.   You  may  obtain  a
copy              of              the              opinions              at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   opinions   by   email,    please    contact    Claudia    Jenks    at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk


Enclosure: Judgment
|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |